DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [U.S. Pub. No. 2013/0222101A1] in view of Liou [U.S. Pat. No.  6355535].
Regarding claim 1, Ito discloses an inductor device 10 (Paragraph 0074, Fig. 1) comprising: 
an insulating layer 11; 
a coil pattern (e.g., 12, 13, Paragraph 0075) formed on two opposing surfaces of the insulating layer 11; 
insulation layers (e.g., 14a, 14b) formed on the coil pattern (12, 13); and 
a magnetic member (e.g., 15, 16) formed to enclose the insulating layer 11, the coil pattern (12, 13) and the insulation layers (14a, 14b).
Ito discloses the instant claimed invention discussed above except for the insulation layers are a first insulating film and a second insulating film formed with different insulating materials on the coil pattern, the first insulating film surrounding a curved exterior of the coil pattern, 
the first insulating film and the second insulating film disposed between coil patterns below upper surfaces of the coil patterns.
Liou discloses an inductor having a first insulating film 68 (e.g., oxide layer, column 4, line 46) and a second insulating film 76 (e.g., nitride layer, column 4, line 61) formed with different insulating materials on a coil pattern (e.g., 52a), the first insulating film 68 surrounding a curved exterior of the coil pattern 52a, 
the first insulating film 68 and the second insulating film 76 disposed between coil patterns 52a below upper surfaces of the coil patterns [Col. 4, Lines 44-67, Fig. 4A-4C], 
wherein the first insulating film 68 is made of a material (e.g., SiO) having a greater adhesive strength (i.e., chemical composition adheres well with metal as a coating to prevent corrosion) than a material (SiN) of the second insulating film 76 [Col. 4, Lines 44-67]. (https://www.bing.com/search?q=oxide+layer), 
the second insulating film 68 is made of a material (Silicon Nitride) having a greater breaking strength (known to be hard compound used on semiconductor, see link) than a material of the first insulating film 68 (e.g., SiO) [Col. 4, Lines 44-67]. (see https://en.wikipedia.org/wiki/Silicon_nitride)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating films structure as taught by Liou to the coil pattern of Ito to provide insulation that is supportive and has reliable insulating characteristic to reduce parasitic capacitance on inductive winding patterns.
Regarding claim 2, Ito discloses the coil pattern (12, 13) is formed in an elliptical shape [see Figure 1].
Regarding claim 3, Liou discloses the first insulating film 68 is made of a material (e.g., SiO) having a greater adhesive strength (i.e., chemical composition adheres well with metal as a coating to prevent corrosion) than a material (SiN) of the second insulating film 76 [Col. 4, Lines 44-67]. (https://www.bing.com/search?q=oxide+layer)
Regarding claim 4, Liou discloses the second insulating film 68 is made of a material (Silicon Nitride) having a greater breaking strength (known to be hard compound used on semiconductor, see link) than a material of the first insulating film 68 (e.g., SiO) [Col. 4, Lines 44-67]. (see https://en.wikipedia.org/wiki/Silicon_nitride)
Regarding claim 5, Liou discloses the first insulating film and the second insulating film are formed using initiated chemical vapor deposition [Col. 4, Lines 44-50]. 
Regarding claim 6, Ito discloses a circuit pattern (peripheral ends 12a, 12b, 13a, 13b) and a via (metal connection that goes through via hole 11i) are formed on the insulating layer 11 [Paragraph 0078, Fig. 3A].
Regarding claim 7, Ito discloses a pair of external terminals (e.g., 17a, 17b) formed on external surfaces of the magnetic member (15, 16) and the pair of external terminals are electrically connected with the coil pattern (12, 13) [Paragraph 0078, Fig. 1].
Regarding claim 8, Ito discloses a through-hole 11h formed to divide the insulating layer 11 [Paragraph 0077, Fig. 3A].
Regarding claim 10, Liou discloses the first insulating film 68 is formed on an upper surface of the coil pattern 52a, and a second insulating film 76 is formed along an upper surface of the first insulating film 68 [see Figure 4A-4C].
Regarding claim 12, Ito discloses the coil pattern has a thickness of 120µm [Paragraph 0079].

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Liou as applied to claim 1 above, and further in view of Takemura et al. [JP2013024660].
Regarding claim 9, Ito in view of Liou discloses the instant claimed invention discussed above except for the first insulating film is a seed layer that comprises a silane polymer, an amine polymer, an imidazole polymer, a pyridine polymer, or a combination thereof, and the second insulating film comprises an organosilicon polymer, a superhydrophobic polymer, a hydrophilic polymer, or a hydrophobic polymer.
Takemura discloses first insulating film11 is a seed layer that comprises a silane polymer, and second insulating film comprises a hydrophilic polymer [Abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polymer insulation on conductive structure as taught by Takemura to insulate the coil conductor of Ito in view of Liou to provide a sealed insulation for conductive coil from moisture.
Regarding claim 14, Ito in view of Liou discloses the instant claimed invention discussed above except for the first insulating film comprises
a first polymer, and the second insulating film comprises a second polymer different from the first polymer.
Takemura discloses first insulating film11 comprises a silane polymer, and second insulating film comprises a hydrophilic polymer [Abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polymer insulation to conductive structure as taught by Takemura to insulate the coil conductor of Ito in view of Liou to provide a sealed insulation for conductive material from moisture.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Liou as applied to claim 1 above, and further in view of Kroener et al. [U.S. Pub. No. 2012/0126926 A1].
Regarding claim 11, Ito in view of Liou discloses the instant claimed invention discussed above except for the first insulating film is formed in direct contact with the insulating layer, and the first insulating film and the second insulating film are formed in a continuous manner over the upper surfaces of the coil pattern, side surfaces of the coil pattern, and the insulating layer.
Kroener discloses first insulating film (e.g., 351, Paragraph 0068, Fig. 3) formed in direct contact with insulating layer (e.g., 310), and the first insulating film351 and second insulating film (e.g., 391, Paragraph 0069) are formed in a continuous manner over the upper surfaces of coil pattern (e.g., 331), side surfaces of the coil pattern, and the insulating layer 310 [see Figure 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first insulating film and second insulating film formed in a continuous manner over upper surfaces of the coil pattern, side surfaces of the coil pattern, and the insulating layer as taught by Kroener to the coil structure of Ito in view of Liou to provide the coil device with a strong encapsulation on high aspect ratio winding turns with the supporting substrate to secure from moisture and avoid short circuit.
Regarding claim 13, Ito in view of Liou discloses the instant claimed invention discussed above except for the first insulating film is formed in a continuous manner over upper surfaces of the coil pattern, side surfaces of the coil pattern, and areas between spirals of the coil pattern, and the second insulating film is formed in a continuous manner over the first insulating film and upper surfaces of the coil pattern, side surfaces of the coil pattern, and areas between spirals of the coil pattern.
Kroener discloses first insulating film (e.g., 351, Paragraph 0068, Fig. 3) is formed in a continuous manner over upper surfaces of coil pattern 331, side surfaces of the coil pattern 331, and areas between spirals of the coil pattern 331, and second insulating film 391 is formed in a continuous manner over the first insulating film 351 and upper surfaces of the coil pattern 331, side surfaces of the coil pattern 331, and areas between spirals of the coil pattern 331 (see Figure 3, Paragraph 0068-0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first insulating film and second insulating film formed in a continuous manner over the upper/side surfaces of coil pattern and the insulating substrate as taught by Kroener to the coil structure of Ito in view of Liou to provide the coil device with insulation in between coil turns to avoid eddy current and provide space for deposition of magnetic materials that further increase the inductance of the device.

Response to Argument

Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection. 
Liou discloses insulating films are a first insulating film 68 and a second insulating film 76 formed with different insulating materials on a coil pattern (e.g., 52a). The first insulating film 68 surrounding a curved exterior of the coil pattern 52a. The first insulating film 68 and the second insulating film 76 disposed between coil patterns 52a below upper surfaces of the coil patterns.
The first insulating film 68 and the second insulating film 76 disposed between coil patterns 52a below upper surfaces of the coil patterns. The first insulating film 68 is made of a material (e.g., SiO) having a greater adhesive strength (i.e., chemical composition adheres well with metal as a coating to prevent corrosion) than a material (SiN) of the second insulating film 76 [Col. 4, Lines 44-67]. (https://www.bing.com/search?q=oxide+layer), 
The second insulating film 68 is made of a material (Silicon Nitride) having a greater breaking strength (known to be hard compound used on semiconductor, see link) than a material of the first insulating film 68 (e.g., SiO) [Col. 4, Lines 44-67]. (see https://en.wikipedia.org/wiki/Silicon_nitride)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/            Examiner, Art Unit 2837                                                                                                                                                                                            



/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837